Citation Nr: 1147259	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  06-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder, not otherwise specified, as secondary to service-connected residuals of a left fifth toe fracture.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1983 to August 1983.  Thereafter, he served for over 16 years in the Air National Guard of Puerto Rico. 

This matter comes before the Board of Veterans' Appeals on appeal from August 2005 and September 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to service connection for depressive disorder.

This matter was previously before the Board in January 2010, at which time it was remanded for further evidentiary development.  It has returned to the Board and is again ready for appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is again required.

First, the Veteran has indicated his belief that his depressive disorder is secondary to his service-connected residuals of a left fifth toe fracture.  However, in reference to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), the AOJ has not sent him proper notice informing him and his representative of the requirements to establish secondary service connection for this disorder on the basis that it is proximately due to, the result of, or chronically aggravated, by his residuals of a left fifth toe fracture.  38 C.F.R. § 3.310 (2011).  Therefore, a remand is required for the AOJ to issue another VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) (2011) and with all legal precedent.

Furthermore, a VA examination is needed to determine the current nature, severity, and etiology of the Veteran's depressive disorder.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Additionally, secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this case, the Veteran asserts that his depressive disorder developed secondary to his service-connected residuals of a left fifth toe fracture.  He was provided a VA examination in February 2004 to determine whether this was the case.  The February 2004 VA examiner stated that "[t]here is no objective evidence in the [Veteran's] clinical history or mental status examination indicating that the depressive disorder was precipitated or aggravated by his service-connected fracture of proximal phalanx of left fifth toe."  However, during this examination, the Veteran reported that he received psychiatric treatment with a private physician, not with VA.  Furthermore, he subsequently submitted a psychiatric evaluation by his private treating physician, J. Vazquez Sotomayor, M.D., dated in March 2004.  This psychiatric evaluation indicated that the Veteran's psychiatric symptoms had been accelerated by his physical illness, including his phalanx left fifth toe and stress.  Because this private psychiatric examination was submitted after the February 2004 VA examination, the February 2004 VA examiner did not have the opportunity to consider this evaluation report when he examined the Veteran.  Thus, the Board finds that an updated VA examination is necessary for a review of the Veteran's complete medical treatment records to determine the nature of his psychiatric disorder and whether it is proximately due to, or aggravated by, his service-connected residuals of a left fifth toe fracture.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter that informs the Veteran and his representative of the type of evidence required to substantiate his claim for secondary service connection for his psychiatric disorder on the basis that it is proximately due to, the result of, or chronically aggravated by, his service-connected residuals of a left fifth toe fracture.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
 
2.  Arrange for the Veteran to undergo VA psychiatric examination, to determine the nature and etiology of his current psychiatric disorder, including a depressive disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a psychiatric disorder, including a depressive disorder?

(b)  If so, is the Veteran's current psychiatric disorder, including a depressive disorder, at least likely as not proximately due to, or the result of, his service-connected residuals of a left fifth toe fracture?

(c)  Alternatively, if the VA examiner finds that the Veteran's psychiatric disorder is not due to his service-connected residuals of a left fifth toe fracture, the VA examiner is requested to state whether the Veteran's psychiatric disorder is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected residuals of a left fifth toe fracture?  

(d)  Or, is it at least as likely as not the Veteran's psychiatric disorder is otherwise due to his military service?

In offering any opinion, the examiner must consider the full record, to include a March 2004 psychiatric evaluation report from J. Vazquez Sotomayor, M.D., indicating that the Veteran's psychiatric disorder has been accelerated, in part, by his service-connected residuals of a left fifth toe fracture.  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

3.  Readjudicate the claim for service connection for depressive disorder, not otherwise specified, as secondary to service-connected residuals of a left fifth toe fracture in light of the VA examination provided and any additional evidence received since the issuance of the supplemental statement of the case (SSOC) in February 2011.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


